Citation Nr: 0427832	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2002 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).   

Procedural History

The veteran served on active duty from April 1955 to April 
1959 and from February 1963 to November 1966.  

In November 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The July 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the July 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2002.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In September 2002, the veteran filed a claim of entitlement 
to service connection for tinnitus.  This claim was denied by 
the RO in December 2002.  In January 2003 the veteran 
disagreed with the December 2002 RO decision.

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current bilateral hearing loss is not related to noise 
exposure during his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113,1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for bilateral hearing 
loss.  In substance, he contends that he has bilateral 
hearing loss due to noise exposure in service.  As discussed 
elsewhere in this decision, the veteran's claim of 
entitlement to service connection for tinnitus is being 
remanded. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
the September 2002 Statement of the Case (SOC) of the 
pertinent provisions of the VCAA.  Crucially, in March 2002 a 
letter specifically referencing the requirements of the VCAA 
was sent to the veteran, with a copy to his representative, 
informing him as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The March 2002 letter listed specifically the evidence which 
had been received.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
advised that the veteran that he should provide "information 
on any additional treatment or evidence not previously 
identified" and provided the veteran with an in depth 
explanation of the standard for establishing entitlement to 
service connection and examples of the types of evidence that 
can typically be used to satisfy each required element.  

The Board notes that even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  

The March 2002 letter also requested that the veteran provide 
all evidence he had in support of his claim.  In response, 
the RO received a submission of private medical records from 
1996.  The veteran identified no additional evidence 
pertinent to the claim during his February 2004 testimony.  

The Board notes that the fact that veteran's claim was next 
adjudicated by the RO in September 2002, prior to the 
expiration of the one-year period following the notification 
of the veteran of the evidence necessary to substantiate his 
claim does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim, which evidence the VA would obtain for him and which 
evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VA medical records.  Private medical records 
supplied by the veteran has also been associated with the 
veteran's claims folder, and the RO provided the veteran with 
VA examinations in July 2002 and April 2003.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a Travel Board hearing in February 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law to 
the extent possible given the posture of the veteran and his 
attorney.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West  2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2003). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

Service medical records

The veteran served in the U.S Navy from 1955 to 1959 and 
again from 1963 until 1966.  There is no record of complaint 
of hearing loss or other hearing related symptoms during 
service.  The March 1955 enlistment physical testing records 
show a 15/15 result for whispered voice hearing.  The March 
1959 separation examination continued to show 15/15 result 
for whispered voice hearing.  

The veteran reenlisted in the U.S. Navy in February 1963.  
Medical examinations conducted at that time and during the 
October 1964 discharge and reenlistment physical examination 
indicated that the veteran's hearing was within normal 
limits.  The veteran's final separation examination was 
conducted in November 1966.  At that time, audiometry results 
were within normal limits and were as follows:

Hertz (Hz)	500	1000	2000	3000	4000	6000
Left		-5	05	00	05	00	nr
Right		-5	-5 	05	15	10	10

Post service medical records

There are no pertinent medical records for three decades 
after service.

The initial post service audiogram, in May 1996, shows 
"bilateral severe sensorineural hearing loss at high 
frequencies."  In as May 1996 letter, A.O., M.D. noted the 
veteran's report of in-service noise exposure.  

A July 2002 VA audiometric examination showed the following 
puretone thresholds:   

Hertz (Hz)	1000	2000	3000	4000	Average
Left		20	55	65	75	53
Right		10	50 	60	65	46 

The examiner noted that a final determination as to nexus 
between the veteran's reported noise exposure during service 
and the current hearing loss should be delayed until the 
veteran's VA claims folder was located.  An additional VA 
hearing examination was therefore conducted in February 2003, 
with the veteran's claims folder being furnished to the 
examiner.  

VA audiometric examination revealed the following puretone 
thresholds, in decibels: 

  Hertz (Hz)	1000	2000	3000	4000 Average
  Left		20	55	60	70	51
  Right		15	50	55	60	45

Speech recognition scores were 96 percent in the right ear 
and 88 percent in the left ear.  The diagnosis was bilateral 
high frequency sensorineural hearing loss.  

After reviewing the claims folder, including the service 
medical records, the 1996 private medical records and the 
veteran's statements, the reviewer concluded that the 
veteran's hearing loss was more likely than not unrelated to 
service because the service military records showed no 
evidence of in service hearing deterioration and because 
there was no post-service evidence of hearing loss until 30 
years later.  The VA reviewer indicated that the record 
afforded no credible linkage between such recent hearing loss 
and any event occurring in service.  The reviewer concluded 
that the veteran's present hearing loss probably due to 
presbycusis and other factors unrelated to service.  
"[P]resbycusis  [is] a 'lessening of hearing acuteness 
resulting from degenerative changes in the ear that occur 
esp[ecially] in old age.' Webster's Medical Desk Dictionary 
572 (1986)".  Godfrey v. Brown, 8 Vet. App. 113, 120-1 
(1995).

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that his bilateral hearing loss began in 
service due to noise exposure and acoustic trauma.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluations in July 2002 and February 2003.  
See 38 C.F.R. § 3.385.  Hickson element (1) has therefore 
been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one-year presumptive period 
after the veteran's final separation from service in November 
1966.  Therefore, there exists no competent medical evidence 
of the incurrence of disease in service or within the one 
year presumptive period after service.  

With respect to in-service injury, the veteran has provided 
lay evidence of in-service acoustic trauma.  Specifically, 
the veteran testified that he served as an aircraft 
troubleshooter aboard three separate aircraft carriers.  The 
veteran further testified that his job duties included 
presence on the flight deck during take-off and landing of 
aircraft.  The information listed on the veteran's Form DD 
214 is consistent with his testimony.  Specifically, the form 
indicates that the veteran's military occupational specialty 
was as an aviation structural mechanic.  Hickson element (2), 
in-service incurrence of injury, is arguably satisfied.  

With respect to Hickson element (3), medical nexus, for 
reasons expressed immediately below there is no competent 
medical evidence which serves to link the veteran's hearing 
loss with his military service, and the veteran's claim fails 
on that basis. 

As noted in the above, the RO provided the veteran with two 
VA audiology examinations so that a medical nexus opinion 
could be furnished.  See 38 C.F.R. 
§ 3.159; see also Charles v. Principi, 16 Vet. App. 370 
(2002).  In July 2002, the examiner noted that he could not 
review the veteran's VA claims folder in conjunction with the 
examination and he therefore refused to offer a conclusive 
nexus opinion on that basis.  The February 2003 VA 
examination report and its April 2003 addendum, however, do 
provide sufficient and competent medical nexus evidence.  
Specifically, the April 2003 final report contains a 
competent medical nexus opinion rendered based upon a review 
of the entire claims folder.  In that report, the VA examiner 
specifically opined that the veteran's hearing loss was not 
related to his military service.  The examiner concluded that 
"it is my strong opinion that is very unlikely" that the 
veteran's hearing loss was related to prolonged in-service 
noise exposure.  The examiner instead concluded that based 
upon the pattern of onset the veteran's hearing loss was most 
likely consistent with the effects of age.  

There is no competent medical evidence which is contrary to 
this opinion. The Board also observes that the opinion 
appears to be consistent with the medical record, which does 
not indicate that the veteran experienced any hearing loss in 
service or for decades thereafter.  At the time of the 
initial diagnosis of hearing loss in 1996, the veteran was 61 
years of age. 

The only evidence which serves to connect the veteran's 
hearing loss with in-service noise exposure are the 
statements of the veteran himself.  It is now well settled 
that as a layperson without medical training, the veteran is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board notes that the veteran has submitted private 
medical records of an evaluation by Dr. A.O. in May 1996.  
Dr. A.O.'s records do contain a reference the veteran's in-
service noise exposure.  The inclusion of the veteran's 
layperson report of the cause of his claimed disability into 
an official medical record does not transform that lay report 
into competent medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  Dr. A.O's records do not include a nexus 
opinion by Dr. A.O. which serves to link the diagnosed 
hearing loss to the in-service noise exposure.  As such, the 
private medical records are pertinently negative for 
competent medical nexus evidence.  

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  As discussed above, there is no 
evidence of in-service hearing loss.  In addition, there is 
no objective medical evidence of hearing loss for over three 
decades after service.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claim fails on that basis.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

In a December 2002 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  Thereafter, in January 2003, the veteran's 
representative submitted private medical records "in support 
of pending appeal".  The medical records specifically 
pertain to the veteran's reports of tinnitus.  

In the opinion of the Board, the January 2003 correspondence 
constitutes a Notice of Disagreement as to the veteran's 
claim of entitlement to service connection for tinnitus.  See 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  The 
record does not reflect that a SOC has been issued by the RO 
with respect to that issue, or that the veteran has indicated 
a desire to terminate his appeal on that issue.  The Board 
additionally observes that this claim is for a disability 
that is separate and distinct from the bilateral hearing loss 
discussed in the Board's decision above.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but an SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that an SOC may be issued.

In view of the foregoing, the case is REMANDED for the 
following:

VBA should issue a SOC pertaining to the 
issue of service connection for tinnitus, 
and in connection therewith provide the 
veteran with appropriate notice of 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



